Citation Nr: 0815002	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-18 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to direct service connection for a blood 
disorder, variously characterized as hemophilia and von 
Willebrand's disease.

3.  Entitlement to service connection for a blood disorder 
secondary to Hepatitis C.

4. What evaluation is warranted for hepatitis C from March 
29, 2000?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina. 
By rating action in June 2001, entitlement to service 
connection for hepatitis C was denied.  Entitlement to 
service connection for PTSD, and a blood disorder, variously 
characterized as hemophilia and von Willebrand's disease were 
denied by rating action in December 2002.  

The veteran attended a March 2002 personal hearing before a 
hearing officer at the RO.  He also offered testimony in 
October 2004 in Washington, D.C., before a Veterans Law Judge 
who is no longer employed by the Board. The veteran was 
subsequently advised of this, and offered the opportunity to 
attend another hearing before a Veterans Law Judge. In 
November 2006, he informed VA that he did not desire another 
Board hearing.

The Board in April 2005, among other actions, remanded the 
issues of entitlement to service connection for hepatitis C, 
PTSD, and a blood disorder, variously characterized to the 
RO, for additional development.    

In a December 2005 rating decision entitlement to service 
connection for hepatitis C was granted and assigned a 10 
percent evaluation.

In January 2007, the Board granted the veteran's December 
2006 motion to advance the case on the Board's docket.

In February 2007, the Board remanded these matters so that 
additional development of the evidence could be conducted.

Review of the claim of entitlement to an increased rating for 
hepatitis C is deferred pending completion of the 
inextricably intertwined claim of entitlement to service 
connection for post traumatic stress disorder.  Moreover, the 
issue of entitlement to service connection for a blood 
disorder secondary to Hepatitis C is deferred pending the 
development outlined below.  

For the reasons outlined below, the appeal as to the issue of 
entitlement to PTSD is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC. Consistent with the 
instructions below, VA will notify you of the further action 
that is required on your part.


FINDINGS OF FACT

1. The veteran did not demonstrate evidence of a blood 
disorder, characterized as either hemophilia or von 
Willebrand's disease in service.

2. The veteran's current coagulopathy condition is not the 
result of either hemophilia or von Willebrand's disease. 


CONCLUSION OF LAW

A blood disorder, characterized as either hemophilia and von 
Willebrand's disease was not incurred or aggravated by 
service, and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the veteran in April 2002, February 
2006, and February 2007 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain. VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
Notice was not provided explaining how disability ratings and 
effective dates are assigned, however, in light of the 
decision below that error was harmless.  While the appellant 
did not receive full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  Hence, the evidence of record, including that 
discussed above, rebuts any suggestion that the appellant was 
prejudiced by VA' failure to provide full and complete notice 
prior to the rating decisions at issue.  Further, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

I. Service connection for a blood disorder, characterized as 
hemophilia and von Willebrand's disease.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
appellant had a chronic condition in service or during an 
applicable presumption period and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which, under the Court case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

At an October 2004 Board hearing, the veteran testified that 
he had bleeding problems particularly nosebleeds during 
service and received blood transfusions in service due to 
blood loss from his nosebleeds. He testified that he had nose 
bleeding problems since he was a child and had received blood 
transfusions from his father. He argued that his bleeding 
worsened inservice and he had his nose cauterized about 11 
times in service.  

The veteran's January 1971 preinduction examination and March 
1973 separation examination are silent for any blood 
disorders.  The veteran denied ear, nose, or throat trouble 
on either examination.  

The service medical records reveal three complaints of 
nosebleeds in April and May 1971.  In each case the examiners 
noted that the veteran's nose was not bleeding when examined. 
There is no evidence of any blood transfusions or any chronic 
bleeding condition in the service records.

VA Medical Center records dated in October 1993 note the 
veteran reported a nosebleed beginning the night before with 
blood running down his throat.  He left without being 
evaluated or even seeing a doctor.

A February 1994 North Carolina Division of Veteran's Affairs 
medical examination noted the veteran had been seen on 
several occasions for frequent nosebleeds.  It noted a 
longstanding history of von Willebrand's disease, 
characterized by frequent nosebleeds.  The veteran reported 
having a nose bleed the evening prior to examination.  No 
physical examination findings were recorded by the examiner, 
but the examiner diagnosed von Willebrand's disease, 
recurrent nosebleeds presumed secondary to von Willebrand's 
disease.

A March 1994 Raleigh Internal Medicine Clinic record notes a 
history of nose bleeds since age 5, and a referral following 
a finding von Willebrand's disease.  He reported undergoing 
dental surgery in the past ten days with bleeding.  He had a 
significant family history of bleeding.  His daughter, 
sisters, brothers, and a nephew all suffered from frequent 
nose bleeds.  Further, his mother's brother had been 
diagnosed with von Willebrand's disease.    

A May 1994 follow up visit noted that while the veteran 
originally reported a history of von Willebrand's disease he 
was found to have a decreased fibrinogen and prolongation of 
prothrombin time.  These findings were not significant 
abnormalities associated with von Willebrand's disease or 
factor 8.  On examination, however, he was found to have a 
liver abnormality, and he was noted to show evidence of the 
Hepatitis C antibody on blood studies.  The impression was 
coagulopathy related to liver disease.

A June 1995 Social Security Administration determination 
awarded disability benefits for severe coagulopathy 
(including hemophilia), progressive and liver disease 
secondary to hepatitis C.  

Following a June 2000 VA examination the pertinent diagnoses 
were coagulopathy by history.  An opinion addressing the 
etiology of the coagulopathy was not offered.

At a February 2006 VA hematology examination medical records 
from the Durham VA Medical Center and Duke University clinic 
were reviewed.  These show that the veteran's coagulopathy 
was due to his underlying liver disease which was secondary 
to hepatitis C.  Documentation of liver disease was first 
noted at Duke University in July 1994.  In December 1994 
hepatitis C was documented at a local hospital which also 
confirmed liver disease.  A subsequent evaluation at Duke and 
at the VA Medical Center clearly established evidence of 
cirrhosis from hepatitis C with accompanying coagulopathy.  

In 1995 he had a prolonged prothrombin time, and a decreased 
fibrinogen count which was  indicative of impaired hepatic 
synthetic function.  Laboratory studies performed at Duke in 
January 2001 revealed evidence of global hepatic dysfunction 
and impaired clotting factor synthesis, and decreased 
fibrinogen.  From this documentation there was clear evidence 
of advanced liver disease with attendant coagulopathy.  

With respect to the underlying diagnosis of hemophilia there 
was less clear cut evidence.  The veteran reported being 
diagnosed with hemophilia B at age 5. There was also a 
questionable history of a diagnosis of von Willebrand's 
disease, and the appellant recalled a life long history of 
gingival bleeding and epistaxis.  He also recalled a family 
history of von Willebrand's disease and hemophilia A.  
According to notes the veteran was diagnosed with hemophilia 
B in 1994 by an outside physician, but those records were not 
available.  The examiner found, however, that given the 
documented liver disease in July 1994 with evidence of 
thrombocytopenia, it is highly probable that a low factor 9 
level in April 1994 was due to liver damage.  Additionally 
from the available data the veteran did not have hemophilia A 
or von Willebrand's disease.  He had a factor 8 level from 
January 2001 that was high normal and marked elevated von 
Willebrand's disease levels in a June 2001 VA Medical Center 
visit.  

The examiner opined that the veteran's reported clinical 
history of life long epistaxis and gingival bleeding was 
unusual for hemophilia, as bleeding episodes from hemophilia 
rarely occur spontaneously at mucosal sites.  While his 
clinical bleeding history was more compatible with von 
Willebrand's disease, a diagnosis of von Willebrand's disease 
had been ruled out by laboratory studies.  In light of the 
foregoing, and following a review of the evidence the 
examiner opined that the veteran since July 1994 had clearly 
documented coagulopathy from advanced liver disease due to 
hepatitis C.  The examiner further found that the veteran did 
not have a hemophilia A (factor 8) deficiency, or von 
Willebrand's disease.  The examiner opined that it was 
difficult to ascertain if the patient has hemophilia B given 
underlying liver disease since such a diagnosis required 
genetic testing for the detection of a mutation that is 
present in an affected family member.  Based on available 
factor levels from 2001, the examiner opined that it was 
reasonable to suspect that the patient did not have a 
congenital factor 9 deficiency.  Finally, based on the above 
findings, the examiner concluded that it was at least as 
likely as not the veteran's blood disease was not initially 
manifested during active duty, and it was not at least as 
likely as not that blood disease progressed during active 
service.  

In reaching these conclusions the examiner found that a 
review of the claims file showed that the veteran alleged a 
lifelong history of recurrent nose bleeds and having received 
blood transfusions from his father.  Specific dates were not 
specified.  There was also mention of a blood transfusion at 
age 18 after a dental procedure, and he mentioned receiving 
of blood transfusions and nasal cauterizations in service.  
The examiner noted no specific information regarding the 
bleeding episodes or nasal cauterizations.  

The examiner noted that May 1986 lab studies revealed normal 
coagulation findings, and hence were inconsistent with 
findings of hemophilia B.  In addition a May 1988 notation 
revealed the veteran underwent oral surgery in 1975 without 
any bleeding complications.  The examiner noted that if the 
veteran had hemophilia B, bleeding from oral surgery and/or 
under general anesthesia would have been expected.  Finally, 
March 1994 lab tests indicated the presence of coagulopathy 
from underlying liver disease.

Responding to questions raised in the Board's February 2007 
remand, an April 2007 VA hematology examiner opined that the 
veteran did not now, nor had he ever had von Willebrand's 
disease.  It was further opined that the veteran did not have 
a blood disorder during his period of active service, 
therefore, there is no "chronic increase" due to that 
service.  Finally, it was opined that there was no evidence 
the patient had a coagulopathy that preexisted his military 
service.  In fact, there was evidence he did not have 
coagulopathy in 1975 and in 1986.  The patient's only known 
cause of coagulopathy is his hepatitis C-induced liver 
disease, which began in 1994.  There was no evidence of any 
other coagulopathy that either existed before his military 
service or was exacerbated by that service.  There is no 
evidence that the veteran has a genetic defect in 
coagulation.  
  
A review of the evidence reveals no medical nexus opinion 
relating hemophilia B or von Willebrand's disease to the 
veteran's period of service.

Analysis

There is no competent medical evidence of record linking a 
chronic blood disorder, to include hemophilia B or von 
Willebrand's disease to service or to any incident of 
service.  Indeed, the first medical evidence of 
symptomatology or treatment for a coagulopathy disorder was 
21 years after the veteran's service separation. Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of the claimed condition).

In this case, the evidence of record is silent for any 
coagulopathy disease, hemophilia B, or von Willebrand's 
disease during service. The veteran's inservice complaints 
were noted but nether witnessed nor treated.  Hence, because 
the record is entirely silent as to any coagulopathy disease, 
hemophilia B, or von Willebrand's disease during service, and 
there is no competent evidence linking the appellant's 
military service and the claimed conditions, service 
connection for hemophilia B or von Willebrand's disease is 
not warranted. See Caluza v. Brown, 7 Vet. App. 498 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied. See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a blood disorder, 
variously characterized as hemophilia and von Willebrand's 
disease is denied.



REMAND

The veteran contends that he has PTSD as a result of guarding 
and physically examining the bodies of dead American soldiers 
in Vietnam.  He reports that his body examinations included 
body cavity searches and the exploration of combat wounds in 
an effort to find drugs that had been hidden in the remains.  
He does not contend that he served in combat.

Where it is determined that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304 (2007); West v. Brown, 7 Vet. App. 70, 76 (1994).  
Hence, to grant service connection for post traumatic stress 
disorder based on the above described "stressor" there must 
be "evidence which corroborates the veteran's testimony."  

Significantly, however, despite the fact that the veteran 
served in Vietnam as a switchboard operator, despite the fact 
that there is no evidence documenting that the veteran was 
assigned mortuary duties, despite the fact that there is no 
evidence which otherwise corroborates the appellant's claim 
of in-service exposure to dead bodies, despite the fact that 
there is no evidence which otherwise corroborates the claim 
of in-service duties involving body cavity searches, and 
despite the fact that there is no evidence corroborating the 
claim that the appellant physically examined combat wounds of 
dead soldiers in Vietnam, the AMC in December 2005 granted 
entitlement to service connection for Hepatitis C based, in 
part, on this unverified history.  The AMC also relied on an 
unverified history of in-service blood transfusions, but did 
not discuss a history of cocaine and heroin use.

While the Board accepts the finality of the December 2005 
rating decision, 38 U.S.C.A. § 7105 (West 2002), and 
understands that the grant of service connection for 
Hepatitis C may be severed only upon a finding of clear and 
unmistakable error, 38 C.F.R. § 3.105 (2007), the law 
prohibits a grant of service connection for post traumatic 
stress disorder due to a non combat stressor without evidence 
that corroborates a noncombat stressor.  Accordingly, because 
the veteran's stressor is devoid of any corroboration, the 
Board finds further development to be in order to include 
contact with the U.S. Army and Joint Services Records 
Research Center (JSRRC).

The Board is aware that the veteran has been asked several 
times for a detailed stressor statement.  Still, on remand, 
he should be asked one final time to provide a detailed 
statement of his stressors.  That statement, as well as any 
other stressor statement previously offered, and his October 
2004 testimony should be discussed in a report to be 
forwarded to the JSRRC.  

The appellant is hereby notified that he has a duty to assist 
VA in its efforts to assist him. Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (If an appellant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(b) (2007), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Appeals in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2. The RO must attempt to obtain all 
available treatment records pertaining to 
care for PTSD which have not previously 
been added to the claims folder.  If no 
additional records are available a formal 
written unavailability memorandum must be 
added to the claims file, and the veteran 
informed in writing.

3. The RO should contact the veteran and 
invite him to submit any evidence which 
would assist in independently verifying 
the specific circumstances of any claimed 
in-service stressor, such the dates, 
locations, units involved.  He should 
provide identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment.  The 
veteran is hereby notified that this 
information is vital.  Any failure to 
provide the information will, more likely 
than not, impair VA's ability to verify 
his claimed stressors.  With any 
information provided, the RO should 
review the file and prepare a summary of 
the veteran's alleged service stressors.  
This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.

4. Thereafter, and regardless of the 
appellant's response, this REMAND, a copy 
of the veteran's DD 214, and a copy of 
all service personnel records should be 
sent to the JSRRC in order to attempt to 
verify the veteran's alleged involvement 
in searching and examining the bodies, to 
include body cavities and as combat 
wounds of dead American soldiers, for 
drug contraband.  In this regard JSRRC is 
to review any and all unit records, and 
any and all other pertinent documents in 
an effort to determine whether members of 
either the 79th Transportation Company 
(Direct Support) (September through 
November 1971), or the 608th 
Transportation Company (Direct Support) 
(November 1971 to April 1972) (US Army 
Pacific) were assigned any duties which 
included the physical examination of the 
bodies of dead American soldiers, to 
include body cavity and combat wound 
searches for hidden drug contraband.  A 
negative response must be provided if 
JSRRC cannot verify the veteran's claimed 
stressor.  If records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact must be clearly documented in the 
claims file, and the veteran notified in 
writing.

5. If, and only if, at least one of the 
claimed stressors is independently 
verified by the JSRRC or otherwise, the 
veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD. All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable in-service stressor. The 
examiner should be informed of any 
stressor which has been independently 
verified.  A diagnosis of PTSD under the 
criteria set forth in the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(Fourth Edition) should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable in-service 
stressor supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.

6. The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination and to cooperate 
in the development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007). In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

7. Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

8. The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  The claims of 
entitlement to service connection for 
post traumatic stress disorder, and a 
blood disorder secondary to Hepatitis C; 
as well as the question of entitlement to 
an increased evaluation for Hepatitis C 
must based on consideration of all the 
evidence of record to particularly 
include any evidence which verifies or 
fails to verify the appellant's self 
reported history.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative with an opportunity to 
respond. The RO is advised that it is to 
make a determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


